Title: To George Washington from William Shepard, 31 May 1782
From: Shepard, William,Miller, James
To: Washington, George


                        To his Excellency George Washington Esqr. Commander in Chief of the Armies of the United States of America.
                            Sir
                             May 1782
                        
                        We the field officers of the army, station’d in the Highlands, for the officers & Soldiers under our respective commands, as well as for ourselves, beg leave to represent to your Excellency sundry grievances we labour under by the terms of the late contracts for victualling the army, & garrisons in this Vicinity, & difficulties, occasioned by the resolves of the Honbe Congress of the 22d of April 1782.When it was found necessary in 1775 to raise an army for defence of the liberties of America, part of the stipulated Pay both for officers & soldiers consisted of rations, the particulars of which were fully specified in the resolve of the 4th of Novr of that year, which rations have continued unaltered, except in the mode of issuing, & an exchange made by a board of General Officers under your Excellency’s orders, of sundry small articles, which could not at all times be procured, for a fill of rum to each ration.It would have been unnecessary to have promised this had not Mr Sands in a conversation with Colo. Nicola, deputed by us to him, in order to bring matters to an amicable compromise, asserted, that both rations & pay might, by adding or retrenching, be altered, as well in quantum as mode of issuing without our consent; a doctrine so absurd & contradictory to the rules of equity, that we can not believe it exists any where but in Mr Sand’s imagination.We the officers have always untill the first of this month enjoyed the previlidge of drawing, both our personal & servants rations, on our own orders, at times within each month, most convenient to us, which immunity, confirmd by an order from the war office of the 6th of Feby last, was attended with so many conveniences to us, that our being deprived thereof is severely felt, several officers, called by business from one part of the army to another, having within the few days this regulation has subsisted lost the benefit of their rations, which they have been obligd to give away or suffer to perish; & on other occasions when desirous to entertain a brother officer necessarily absent from his quarters, we have been unable to do it, for want of a sufficiency: This previlidge seems to be plainly continued to the field officers by the 7th Article of the Honbe Ministers of war’s system on which provisions are to be issued annexed to the resolve of 22d of April, but the Contractor refused to comply therewith,  & countenanc’d by a clause in his late Contract insists that officers shall draw with their regiments, or at least whole corps of officers in one order, & the meat issued in one draught.It being impossible that meat issued in large quantities should hold out to what each ration ought to consist of when divided into sundry small parcels, the late Commissaries of issues used to allow four pounds to each hundred, & weighed it to each company, but the Contractor refuses to make the allowance, or weight in any other manner than in as large quantities as his Scales will admit, by which means both officers & men are much injured, & do not receive what they are intitled to; which we conceive is not agreeable to his contract, by which he is bound to furnish rations, the component parts of which are enumerated, not a certain quantity of meat to each Corps.Anxious to live in harmony with all employed by the publick we offered to relinquish part of our rights & compromise the matter with Mr Sands, on terms generally thought reasonable, but were refus’d.We are laid under considerable difficulties by the conclusion of the resolve of 22d April, declaring that no compensation shall hereafter be made to those officers who may neglect to draw rations to which they are entitled, As many cases may happen, when it will be inconvenient to us to draw any at particular times, & convenient to draw larger at others, & deprived as we are of pay for considerable periods, we have no means of supplying many expences absolutely requisite, but by oeconomising our rations to enlarge our subsistence money, all which renders this resolve very distressing.In that part of the letter from Genl Lincoln which your Excellency has been pleas’d to communicate to us he says “with their money they (the officers) could always supply themselves as cheap as if they purchased from the Contractors & of whatever kind of food they chose”; With submission we beg leave to assure the General, that we can not in any market purchase so cheap as the Contractors can afford to supply us, & in many places can not purchase at all.We are convinced that had Mr Morris been acquainted with the officers & mens situations in respect to rations he would have had more regard to our interests, & as we do not see that the public are in the least benefited by the late contract, we can not avoid considering ourselves sacrifised to the art, caprice, & covetiousness of a Contractor; And not in the least doubting the Honble the Congress’s disposition to gratify their troops in all reasonable points we request your Excellencys Interposition in our favor by representing to that Honble body our grievances that what we can not consider, if continued, in any other light, than disgraceful indications of our Insignificancy, may be removed.We are sorry to be under the necessity of farther troubling your Excellency on some points of Mr Sands’s conduct in which, we conceive he is not supported by the contract, & therefore come under your Cognizance—The principal of which we have exhibited in a seperate paper, together with Mr Sands reply & our remarks thereon. We think also his refusing in many instances to issue a quart of Salt to every hundred rations (which he is bound to do in the first contract) & pleading in justification the Custom of armies, when he would not admit the Universal custom of all armies, to govern him, in weighing provisions to Companies & officers messes, to be a proper subject of complaint & an evidence of a disposition to defraud the army, which we think is farther manifested by his issuing his salt (when such issus have taken place) in wine measure, by which the army loose about one fifth of that article. We are with the highest respect & esteem your Excellencys most obedient humble Servants
                        
                            Wm Shepard Colo.
                            James Miller Lt. Col.
                            
                                rest of signatures not transcribed
                            


                        
                    